Case 1:20-cv-20218-FAM Document 24-6 Entered on FLSD Docket 05/18/2020 Page 1 of 2




                         Exhibit F
                         Case 1:20-cv-20218-FAM Document 24-6 Entered on FLSD Docket 05/18/2020 Page 2 of 2


                  Schlomo Y. Hecht, Time Sheet


Date              Description                                                                                                Hours
       1/13/2020 Research available remedies for the enforcement of an arbitration award under Florida law and Federal law                  2.5
       1/14/2020 Draft and prepare a petition to enforce arbitration                                                                        4.5
       1/20/2020 Prepare proposed summons to serve Amazon, after attorney refused to accept                                                 0.2
       2/14/2020 prepare and file affidavit of service on summons                                                                           0.4
       2/14/2020 research and create an outline of requirements for filing clerk's default                                                  1.5
       2/17/2020 draft and prepare all the documents necessary and file for clerk's default                                                 2.5
       2/17/2020 draft and prepare corrected motion for default, and coordinate meet and confer                                             1.2
       2/17/2020 review amazon's motion for extension of time and research how to                                                           0.2
       2/18/2020 review clerk's entry of non-default, due to amazon's motion                                                                0.2
       2/18/2020 research legal options available to enforce arbitration with late motion for extension                                    0.75
       2/24/2020 review order granting amazon's motion                                                                                      0.1
        3/5/2020 review amazon's response and opposition to petition to enforce arbitration                                                 1.5
        3/6/2020 review Amazon's filings of appearances, and proposed orders to judge                                                       0.2
        3/9/2020 research legal issues raised by Amazon's response                                                                           2
       3/10/2020 continue research of legal issues raised by Amazon, and draft reply                                                        3.5
       3/12/2020 finalize and file reply to Amazon                                                                                          0.5
       3/13/2020 review Amazon's request for filing a sur-reply and any legal basis for objections                                         0.75
       3/16/2020 review Amazon's motion for filing a sur-reply                                                                              0.2
       3/19/2020 review order granting petition                                                                                             0.5
       3/25/2020 research federal rules and local rules for requesting cost and attorney's fees                                              2
       3/26/2020 review amazon's partial payment, analyze deficiency, and prepare response                                                 0.75
       3/26/2020 draft and prepare a motion for cost and accompanying documents required                                                    1.5
       3/27/2020 research, draft and prepare a motion for attorney's fees and exhibits                                                      2.5
        4/9/2020 updates and modifications to motion for attorney's fees                                                                    1.5
       4/18/2020 updates and modifications to motion for attorney's fees                                                                     2


                                                                                                                             Total Hours               33.45
                                                                                                                             Hourly Rate               $350
                                                                                                                             Total Fees           $11,707.50
